Opinion issued May 23, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-11-00079-CV
                            ———————————
         FAIRWAYS OFFSHORE EXPLORATION, INC., Appellant
                                        V.
PATTERSON SERVICES, INC. AND CUDD PRESSURE CONTROL, INC.,
                         Appellees



                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2007-59388



                         SUPPLEMENTAL OPINION

      Appellant, Fairways Offshore Exploration, Inc. (“Fairways”), and appellee,

Cudd Pressure Control, Inc. (“Cudd”), have filed a joint motion to partially dismiss

the appeal in regard to their claims against each other, indicating that they have
settled their underlying dispute.   See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1).

Fairways and Cudd further state that they have agreed to bear their own attorney’s

fees and costs of appeal. See TEX. R. APP. P. 42.1(d).

      Accordingly, we grant the motion and dismiss the portion of the appeal

relating to Fairways’ claims against Cudd and Cudd’s claims against Fairways,

with costs taxed against the party who incurred the same. See TEX. R. APP. P.

42.1(d).

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2